The cause was heard in Division and thereafter transferred to Court in Banc and re-argued. This is a proceeding to construe the will of Isaac J. Crossan, and for partition. The parties to the case are the widow and descendants of testator, a tenant on part of the land involved, and the administrator c.t.a.
Isaac J. Crossan owned a residence in Maryville and some 300 acres of Nodaway County farm land and personalty amounting to $4000. He died in August, 1922, and his will, sought to be construed, reads as follows:
"I, Isaac J. Crossan, of the County of Nodaway and State of Missouri, aged seventy-six years, being of sound mind, do make and publish this my last will and testament. *Page 576 
"First, — I give and bequeath to my beloved wife, Ruth C. Crossan, our home here in Maryville, Nodaway County, Missouri, together with all household goods therein contained, situated on lots seven and eight (7 and 8) in block eleven (11) Northwest Addition to Maryville, during her natural life. After which to revert to my daughters, Ida J. Tindall and Rebecca L. Onstott, provided they shall well and tenderly care for my said wife, Ruth C. Crossan, during her declining years, otherwise to go to all of my then living children share and share alike.
"Second, — I give and bequeath to my said wife, Ruth C. Crossan, one-third of all income accruing from my estate (outside of the home place as above) of whatever kind or nature, during her natural life.
"Third, — It is my will that the remaining two-thirds of accrued income shall be divided equally between all my children, to-wit: Ida J. Tindall, Rebecca L. Onstott, James A. Crossan, Isaac J. Crossan, Jr., Edwin C. Crossan, Levi G. Crossan, Gilbert R. Crossan and Harry G. Crossan.
"Fourth, — After the demise of my said wife it is my will that all of the residue or remainder of my estate, be divided equally share and share alike between my children as above enumerated.
"Fifth, — I hereby appoint my son Edwin C. Crossan the executor of this my last will and testament, and request that he be permitted to serve without bond, hereby revoking all other wills by me made. And I empower my executor to sell realty, collect all debts to me owing or if by him thought judicious compromise in the collection of the same accepting even less than what might be due.
"In witness whereof I have subscribed my name hereunto this 23rd day of July, 1917."
The will was probated, and in due time Ruth Crossan, the widow of Isaac J., filed her renunciation of the will and elected to take under the statute. The personalty was more than ample to pay all debts of the estate. *Page 577 
Since the death of Isaac J. Crossan, Rebecca L. Onstott has been living with her mother in the town property and has been caring for her during this litigation under a temporary arrangement whereby she pays rent equal to that just previously paid by other tenants then in possession, and Ruth Crossan pays a monthly sum to her in accordance with what the testimony tended to show was the idea of Isaac J. Crossan concerning the manner in which his will should be carried out. Mrs. Tindall has been ill, and Mrs. Onstott has been looking after the mother for both of them under an agreement between them. On cross-examination Mrs. Onstott was asked whether she hadn't said she would have to be paid for taking care of her mother. She answered that she had said she would have to be paid more than the house was worth because her father told her to do it. "He told me just what he meant by this will. Q. Did you say that you would not take this house and take care of your mother but that you would have to be paid for it, in addition, for taking care of your mother? A. Yes, I have — for the house alone I won't do it."
The trial court construed the will to give the widow a life estate in the residence property with a remainder in Mrs. Onstott and Mrs. Tindall contingent upon their "tenderly caring for their mother during her declining years;" that the widow's renunciation of the will did not destroy this contingent interest of the daughters, and that the fee is "vested in the heirs at law of Isaac J. Crossan, Sr., subject to the dower right of the wife, Ruth C. Crossan, but subject to be devested out of said heirs at law upon the death of Ruth C. Crossan, provided the said Ida J. Tindall and Rebecca L. Onstott shall have complied" with the condition imposed by the will, which "cannot be determined until the death of the widow." On this holding the court denied partition of the residence property. The court held that the renunciation of the will by the widow accelerated the remainder in the farm land and that it was partitionable for that reason. *Page 578 
The judgment orders that the widow's dower in the farm lands be set off in kind, and that the part thereof not set off to her be sold and the proceeds distributed to the heirs according to their interests as defined in the decree. Both plaintiffs, and defendants James A. Crossan, Ida J. Tindall, Rebecca L. Onstott and Levi G. Crossan, appealed.
Plaintiffs contend (1) that the will was built around a purpose to provide for the wife in such manner that her renunciation of it defeated that purpose and "rendered the will a nullity;" (2) the devise to the two daughters is a contingent remainder and failed when the widow renounced the life estate given her by the will; (3) that, in any event, the farm land was incapable of division without great prejudice, and the order for its sale was right.
Defendants insist that (1) the fourth clause of the will forbids partition until the widow's death, and (2) the renunciation of the will by the widow did not accelerate the right to partition.
I. The first paragraph of the will, in terms, gives the widow a life estate in the town property and then provides that at her death it shall "revert to my daughters . . . provided they shall well and tenderly care for my said wife during herRenunciation:  declining years, otherwise to go to all of of myEffect Upon    then living children share and share alike." It isRemainders.    not contended the care the testator intended to secure for his widow from his daughters included financial support. His will makes other and ample provision for that. It was doubtless personal care and attention, such as a daughter is well fitted to give her mother, that testator desired to secure for his widow during the remainder of her life. This was quite as essential in case she renounced the will as if she had accepted its provisions. At the time the will was signed, as well as at the time of testator's death, the right of a *Page 579 
widow to renounce the provisions of her husband's will and take under the statute was established in the law of this State. The will must be considered to have been drawn with this in mind. Had testator desired to condition the continued validity of the contingent devise to his daughters, in paragraph "first" of the will, upon the failure of his wife to renounce the will, he could have made that clear with a word. What he did was to use language which apparently gives the daughters the residence property in any event on the death of their mother on the sole condition that they shall "well and tenderly" care for her during her remaining years. The general rule is that in case a will gives the widow a life estate with remainder to designated persons, the widow's renunciation of the will and consequent destruction of the life estate will accelerate the remainders; but no such acceleration occurs in a case in which it would defeat the expressed intention of the testator with respect to the remainder itself. This doctrine of acceleration is "founded on the presumed intention of the testator that the remainderman should take on the failure of the previous estate, notwithstanding the prior donee may be still alive. And it is applied in promotion of the assumed intention of the testator and not in defeat of his intention; and when it is the evident intention of the testator that the remainder should not take effect till the expiration of the life of the prior donee, the remainder will not be accelerated." [Fowler v. Samuel,257 Ill. 30; Compton v. Rixey's Exrs., 124 Va. 548.] In this case the devise to the daughters is to vest upon a condition of such character that neither it nor its performance in any way depends upon the continuance of the life estate until the widow's death. Their right is not to vest until their mother's death, and is then to vest, if they have given her the required care, without regard to what happens to the life estate in the meantime. This is the language of the will. The renunciation ended the widow's life estate, but had no effect upon devises to others *Page 580 
which do not depend upon the acceptance of the will by her. It is suggested that the devise to the daughters was a contingent remainder, and that the nullification of the particular estate destroyed the remainder. That is true. It destroyed the remainder, as such. It did not destroy the devise to the daughters, as such. When the renunciation of the will ended the life estate, then the residence property stood as if testator had never provided for a life estate for his wife, but had first devised the residence property to his daughters upon the same condition as now appears in the will. It is not contended he could not have made such provision originally. In that case the title to the residence would have descended to the heirs, subject to the vestiture of the whole in the daughters at the mother's death on the performance by them of the condition imposed by the will. The change wrought by the renunciation merely changes the technical name given the devise to the daughters, but does not affect the substance of that devise, or defeat the intent of the testator in imposing upon his daughters the condition named in the will. [Castleman v. Castleman, 184 Mo. l.c. 444; Lilly v. Menke, 126 Mo. l.c. 210.] The trial court was right in denying partition of the residence property.
II. The trial court ordered partition of the residue of the farm land after the widow's dower had been set off. Defendants question this ruling. Land devised cannot be partitioned "contrary to the intention of the testator, expressed"Partition  in his will. [Sec. 2005, R.S. 1919.] With respect toContrary   the farm land, the will gives the widow no life estateto Will.   in the ordinary terms used for such purpose, but does give her "one-third of all income accruing from my estate (outside of the home place as above) of whatever kind or nature during her natural lifetime," and then proceeds: "It is my will that the remaining two-thirds of accrued income shall be divided equally between all my children," *Page 581 
naming them, and "after the demise of my said wife it is my will that all of the residue or remainder of my estate be divided equally, share and share alike, between my children as above enumerated." It is apparent these provisions would have served, without question, to postpone partition if the widow had not renounced the will. They evidence an intention to hold the estate together until her death. Nor is the whole provision for her benefit. Two-thirds of the "income" until her death are to go to testator's children, and the division is expressly postponed until the death of Ruth Crossan. The renunciation of the widow nullifies the will as to her alone. It does not defeat rights of other devisees, as the cases already cited show. It does not remove restrictions which defer the vesting of full title in other devisees, which title in no wise depended upon the estate the widow takes. The intent of the testator to defer partition of the farm lands is not defeated by her renunciation which leaves the parties, in so far as necessity for such partition is concerned, in much the same condition as that in which they would have been had the the widow not renounced the will. The judgment for partition must be reversed. [Stewart v. Jones, 219 Mo. l.c. 639, et seq.; Gibson v. Gibson, 280 Mo. l.c. 529; Hill v. Hill, 261 Mo. l.c. 60.]
III. The assignment of dower in kind was right though that question is no longer important. The question whether the daughters have complied with the condition upon which they are to take the residence property is not determinableCompliance       upon this record. What Mrs. Onstott said on thisWith Condition.  hearing is not important. It related to the future. What will prove important doubtless is what she and Mrs. Tindall shall have done when the time to determine whether they have complied with the condition in the will shall have arrived. The suggestion that Ruth Crossan in renouncing the will renounced the "tender care" with which testator attempted to surround her does not *Page 582 
justify the conclusion at this time which is proposed. The devise to the daughters was not affected by the widow's renunciation. They may, nevertheless, comply with the condition, and it is on such compliance, in legal effect, that their rights in the residence will depend.
The judgment is reversed and the cause remanded for proceedings not out of record with this opinion. All concur; Woodson, J.,
in result, in separate opinion.